743 N.W.2d 893 (2008)
MILJEVICH CORPORATION, Plaintiff-Appellant,
v.
NORTH COUNTRY BANK & TRUST, Defendant-Appellee.
Docket No. 134780. COA No. 268356.
Supreme Court of Michigan.
February 1, 2008.
On order of the Court, the application for leave to appeal the August 16, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the plaintiff was damaged by the defendant's failure to publish its interest rate, and whether the defendant bank indirectly published its interest rate by telling the plaintiff that the Wall Street Journal prime rate was the applicable interest rate. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting mere restatements of their application papers.